Citation Nr: 0808940	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  00-17 502	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1971 to April 
1980.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an October 1999 rating action that 
denied service connection for low back and gastrointestinal 
disabilities.  

By decision of February 2004, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By decision of July 2005, the Board denied service connection 
for low back and gastrointestinal disabilities, to include 
GERD.  The veteran appealed the denials to the U.S. Court of 
Appeals for Veterans Claims (Court).  By April 2006 Order, 
the Court vacated the Board's July 2005 decision and remanded 
the matters to the Board for compliance with the instructions 
contained in a March 2006 Joint Motion for an Order Vacating 
and Remanding the Board Decision of the Appellant and the VA 
Secretary.

By decision of December 2006, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of August 2007, the RO granted service 
connection for residuals of a low back injury; this 
constitutes a full grant of the benefit sought on appeal with 
respect to that issue.  The RO also granted service 
connection for irritable bowel syndrome, but denied service 
connection for GERD.

For the reasons expressed below, the matter of service 
connection for GERD remaining on appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  The VA will notify the appellant when further action on 
her part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's April 
2006 Order, the Board finds that all notice and development 
action needed to fairly adjudicate the claim remaining on 
appeal has not been accomplished.

In October 2007 written argument, the veteran's attorney 
contended that the April 2007 VA gastrointestinal examination 
was inadequate, in that the examiner failed to consider and 
address the veteran's inservice complaints of chest pain in 
the etiology of her GERD.  Appellate review discloses that 
the evidence currently of record is insufficient to fairly 
adjudicate the remaining claim for service connection for 
GERD.  As there is no medical evidence or opinion that 
addresses the matter raised by the appellant's attorney, the 
Board finds that it must be remanded to the RO to obtain 
supplemental statements and a medical opinion from the same 
VA examiner, if available, to resolve the service connection 
issue remaining on appeal.  The Board emphasizes that only 
additional statements based on the current evidence of record 
are sought, not an additional examination of the veteran, 
unless such new examination is unavoidable.

If another examination of the veteran is needed, she is 
hereby advised that failure to report for such scheduled 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for any 
scheduled examination, the RO should obtain and associate 
with the claims folder a copy of any notice of the 
examination sent to her by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should return the claims 
folder to Sunil Ramrakhiani, M.D., at the 
Indianapolis, Indiana VA Medical Center 
for supplemental statements and an 
opinion pertaining to his 
gastrointestinal examination of the 
veteran on 14 April 2007.  Dr. 
Ramrakhiani should review the claims 
folder and service medical records, and 
render an opinion for the record as to 
whether it is at least as likely as not 
(i.e., there is at least a            50% 
probability) that the veteran's inservice 
complaints of chest pain were the early 
manifestations of her subsequently-
diagnosed GERD.  

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

2.  If Dr. Ramrakhiani is unavailable or 
unable to render the requested 
supplemental statements and opinion 
without examining the veteran, the RO 
should arrange for her to undergo such 
examination.  If the examination is 
conducted by an examiner other than Dr. 
Ramrakhiani, the entire claims file (to 
include a complete copy of this REMAND) 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of her documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The RO should 
request the physician to respond to the 
question posed in this Remand (as 
indicated above), and provide a complete 
rationale for the conclusions reached in 
a printed (typewritten) report.  

3.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to her 
by the pertinent VA medical facility.

4.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.             
 


6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and her attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

